       Case 2:19-cv-11463-CJB-DMD Document 1 Filed 07/02/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA
_______________________________________
R. ALEXANDER ACOSTA, Secretary of         )
Labor, United States Department of Labor, )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 ) Civil Action No. 2:19-cv-11463
                                          )
GRAPHIC VISIONS IN PRINT, LLC             )
401(k) PLAN,                              )
                                          )
              Defendant.                  )
_______________________________________)

                                          COMPLAINT

       Plaintiff R. Alexander Acosta, Secretary of Labor, United States Department of Labor

("the Secretary") alleges:

       1.      This cause of action arises under the Employee Retirement Income Security Act

of 1974 ("ERISA"), 29 U.S.C. § 1001, et seq., and is brought by the Secretary under ERISA §

502(a)(5), 29 U.S.C. § 1132(a)(5), to enforce ERISA’s Title I provisions, enjoin acts and

practices violative thereof, and obtain appropriate relief as may be appropriate to redress

violations.

       2.      Jurisdiction over this action is conferred upon the Court by ERISA § 502(e)(1), 29

U.S.C. § 1132(e)(1).

       3.      Venue lies in the Eastern District of Louisiana pursuant to ERISA § 502(e)(2), 29

U.S.C. § 1132(e)(2).

       4.      Defendant Graphic Visions in Print, LLC 401(k) Plan ("the Plan") is an employee

benefit plan within the meaning of ERISA § 3(3), 29 U.S.C. § 1002(3), and is subject to

coverage under ERISA § 4(a), 29 U.S.C. § 1003(a).
       Case 2:19-cv-11463-CJB-DMD Document 1 Filed 07/02/19 Page 2 of 4




       5.      Graphic Visions in Print, LLC ("the Company") established the Plan, effective

January 1, 2013, for the sole and exclusive purpose of providing benefits to its participants and

beneficiaries. See Declaration of Kristen Boorman ¶ 2.

       6.      Epifanio J. Lara ("Lara") was the owner of the Company. See id. ¶ 4.

       7.      Plan documents include Plan Adoption Agreements, Basic Plan Documents, a

Group Trust Adoption Agreement, a Program Agreement, a Services Agreement, and a Plan

Assets transfer form. At the time of adoption, Paychex, Inc. was the plan provider. Later plan

documents show, the Plan was transferred to SurePayroll Inc., who uses ePlan Services for

recordkeeping services and Matrix Trust Company as a fund custodian. The Plan documents

identify Lara as the trustee. See id. ¶¶ 2-5.

       8.      The Company is no longer in business and attempts to locate Lara have failed. See

id. ¶¶ 6, 12-13.

       9.      No individual or entity has taken fiduciary responsibility for the operation and

administration of the Plan and its assets. See id. ¶ 7.

       10.     The Plan assets are held by custodial trustee, Matrix Trust Company, which is the

trustee used by SurePayroll Inc. Matrix Trust Company will only disburse assets at the direction

of a plan administrator, named fiduciary, or court-appointed successor fiduciary. See id. ¶ 9.

       11.     The Plan has not been formally terminated. See id. ¶ 11.

       12.     To the best of the Secretary's knowledge, information, and belief, as of April 30,

2019, the Plan had a total of $11,205.66 in assets and seven participants. See id. ¶ 10.

       13.     Because of the facts and circumstances set forth in the paragraphs above, the Plan

does not have named fiduciaries or trustees with exclusive authority and discretion to manage

and control its assets as required by ERISA § 402(a), 29 U.S.C. § 1102(a), and ERISA § 403(a),

                                                  2
           Case 2:19-cv-11463-CJB-DMD Document 1 Filed 07/02/19 Page 3 of 4




29 U.S.C. § 1103(a), and there is no one other than this Court with the authority to appoint a new

trustee.

           14.      Because of the facts and circumstances set forth above, participants are unable to

access their account balances, either to reinvest them in other tax-qualified retirement savings

vehicles before retirement or to draw them down upon retirement. Accordingly, the Plan’s assets

are not being held for the exclusive purpose of providing benefits to participants and

beneficiaries in violation of ERISA § 403(c)(1). Additionally, the Plan exists in violation of

ERISA § 402(b)(4), 29 U.S.C. § 1102(b)(4), since the basis upon which payments are made from

the Plan are not and cannot be specified without a trustee.

15.        A representative of EBSA has identified Kimberly Weber Choina (“Ms. Choina”), a

plan participant, to serve as an independent fiduciary for the sole purpose of terminating the

Plan and distributing the assets to the participants. See Declaration of Kristen Boorman ¶ 14.

Specifically, Ms. Choina will perform the following services:

           a. Obtain an online account with the custodial trustee;

           b. Provide all participants who still have a balance in the Plan with a 30-day notice

                 regarding stoppage of further contributions and the upcoming Plan termination;

           c. Review and submit an Annual Plan Review to the custodian trustee;

           d. Complete and sign the custodial trustee’s Termination of Service Agreement letter;

           e. Update each active employee’s status to “terminated”;

           f. Provide all participants notice that they may begin requesting distributions;

           g. Approve pending distributions; and

           h. Sign and file Forms 5500.


                                                     3
       Case 2:19-cv-11463-CJB-DMD Document 1 Filed 07/02/19 Page 4 of 4




       WHEREFORE, pursuant to section ERISA § 502(a)(5), 29 U.S.C. § 1132(a)(5), the

Secretary prays that the Court:

       1.      Appoint Kimberly Weber Choina as the successor and independent fiduciary to

administer the Plan as outlined above and effectuate the distribution of Plan assets to the eligible

participants and beneficiaries and the Plan's termination; and

       2.      Provide such other relief as may be just and equitable.


                                                      Respectfully Submitted,

                                                      KATE O’SCANNLAIN
                                                      Solicitor of Labor

                                                      CONNIE M. ACKERMANN
                                                      Acting Regional Solicitor

                                                      ROBERT A. GOLDBERG
                                                      ERISA Counsel

                                                      By:

                                                      /s/ Allyson D. Gault_____________
                                                      ALLYSON D. GAULT
                                                      Texas State Bar No. 24093773

                                                      U. S. Department of Labor
                                                      Office of the Solicitor
                                                      525 Griffin Street, Suite 201
                                                      Dallas, TX 75202
                                                      Ph: (972) 850-3148
                                                      Fax: (972) 850-3101

                                                      Attorneys for Plaintiff

                                                      RSOL Case No. 0650-18-01019




                                                 4
